Citation Nr: 0029320	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-14 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to June 
1975.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In July 2000, prior to the promulgation of a decision in the 
appeal, the Board received specific written notification from 
the veteran that he was withdrawing his appeal to the Board.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the veteran 
have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b) and (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2000).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).

In July 2000, prior to the promulgation of a decision in the 
appeal, the Board received specific written notification from 
the veteran that he was withdrawing his appeal to the Board.  
Accordingly, the sole issue before the Board at this time is 
dismissed.



ORDER

The appeal is dismissed.



REMAND

In an April 2000 rating decision, the RO denied the claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In July 2000, the veteran noted his 
disagreement with the April 20000 rating decision.

The Board must find that the veteran has filed a timely 
notice of disagreement with regard to the claim of service 
connection for PTSD.  As no Statement of the Case appears to 
have been issued, the claim of entitlement to service 
connection for PTSD remains pending in appellate status (see 
38 C.F.R. § 3.160(c) (2000)) and requires further action by 
the RO.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 
(2000); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

On the basis of the foregoing, the case is REMANDED for the 
following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative, addressing the issue of 
entitlement to service connection for 
PTSD, and including citation to all 
relevant law and regulation pertinent to 
this claim.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Then, only if the 
appeal is timely perfected, the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 3 -


